DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on December 27th, 2018. It is noted, however, that applicant has not filed a certified copy of the JAPAN 2018-244424 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pages 14-17, filed April 11, 2022, with respect to drawing and specification objections and 112 rejections have been fully considered and are persuasive.  The drawing and specification objections and 112 rejections have been withdrawn. 
Applicant’s arguments, see Pages 17-22, filed April 11, 2022, with respect to prior art rejections have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer configured to ...” in claims 1, 8, and 13 “a brake lamp detector configured to…” in claim 9, and “a notifier configured to…” in claim 12.
Support was found within the specification for “recognizer configured to ...” in Page 14 lines 15-18 as an environment recognition unit that includes a stereo camera and a millimeter-wave radar.  Support was found within the specification for “a brake lamp detector configured to…” in Page 20 lines 5-6 as being a stereo camera.  Support was found within the specification for “a notifier configured to…” in Page 17 lines 1-2 as a display.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Rodgers, 32936, on June 2nd, 2022.
The claims of the application have been amended as follows: 
A braking control apparatus to be installed in an electric vehicle, the apparatus comprising:
an acceleration and deceleration operation member configured to 
receive an acceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a first direction from a neutral position, and
receive a deceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a second direction from the neutral position;
a controller configured to control an amount of power regenerated by a rotary electric machine driven by wheels in accordance with the operation amount of the acceleration and deceleration operation member in the second direction; and
a recognizer configured to recognize a preceding vehicle traveling ahead of the electric vehicle, wherein 
upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller selects an operation from (i) or (ii), 
with (i) being braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction, and wherein 
(ii) involves the recognizer detecting a decelerating state of the preceding vehicle, and the controller either forbidding braking suppression control or allowing braking suppression control but at a reduced suppression level than that designed for use in (i).
 A braking control apparatus to be installed in an electric vehicle, the apparatus comprising:
an acceleration and deceleration operation member configured to 
receive an acceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a first direction from a neutral position, and
receive a deceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a second direction from the neutral position;
a controller configured to control an amount of power regenerated by a rotary electric machine driven by wheels in accordance with the operation amount of the acceleration and deceleration operation member in the second direction; and
a recognizer configured to recognize a preceding vehicle traveling ahead of the electric vehicle, wherein 
upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller selects an operation from (i) or (ii), 
with (i) being braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction, and wherein 
(ii) involves the recognizer being configured to detect a relative speed of the preceding vehicle relative to the electric vehicle, and, upon a determination of an increase of the relative speed of the preceding vehicle in a direction to approach the electric vehicle, the controller either forbids braking suppression control or allows braking suppression control but at a reduced suppression level than that designed for use in (i).
Allowable Subject Matter
Claims 1-6 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the closest prior art of record is Shiozawa et al. (WO 2016092586; hereinafter Shiozawa; already of record) in view of Sugimoto et al. (JP 2006204072; hereinafter Sugimoto; already of record).  Shiozawa in view of Sugimoto teaches of a braking control apparatus to be installed in an electric vehicle, the apparatus comprising:
an acceleration and deceleration operation member configured to 
receive an acceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a first direction from a neutral position, and
receive a deceleration request in accordance with an operation amount of the acceleration and deceleration operation member in a second direction from the neutral position;
a controller configured to control an amount of power regenerated by a rotary electric machine driven by wheels in accordance with the operation amount of the acceleration and deceleration operation member in the second direction; and
a recognizer configured to recognize a preceding vehicle traveling ahead of the electric vehicle, wherein 
upon detection of the preceding vehicle … that is equal to or less than a braking suppression threshold, the controller selects an operation comprises from (i) or (ii), 
…
(ii) involves the recognizer detecting a decelerating state of the preceding vehicle, and the controller either forbidding braking suppression control …

However, Shiozawa in view of Sugimoto do not teach of upon detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold, the controller selects an operation comprises from (i) or (ii), with (i) being braking suppression control to decrease the amount of power regenerated in accordance with the operation amount of the acceleration and deceleration operation member in the second direction, and wherein (ii) involves the recognizer detecting a decelerating state of the preceding vehicle, and the controller … allowing braking suppression control but at a reduced suppression level than that designed for use in (i).
It is noted that Shiozawa in view of Sugimoto teaches of (ii) since it teaches of the controller forbidding braking suppression control as a result of a vehicle distance threshold being met.  However, Shiozawa inn view of Sugimoto does not teach of (i), which is required to be selectable by the controller.  There was no teaching found for braking suppression control to decrease the amount of power regenerated based upon a detection of the preceding vehicle at a relative distance from the electric vehicle that is equal to or less than a braking suppression threshold.  Therefore, the claim is allowable.
In regards to claims 8, 13, and 14, the claims recite analogous limitations to claim 1 and are therefore allowable. 
In regards to claims 2-6, 9-12, and 15-17 are dependent upon an allowable claim and are therefore allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663